DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (U.S. Publication No. 2021/0133193 A1, hereinafter referred to as “McConnell”) in view of Choi et al. (U.S. Publication No. 2021/0126883 A1, hereinafter referred to as “Choi”).
Regarding claim 1, McConnell discloses a method for searching and ranking modifiable videos, the method comprising: (method for search and ranking content based on dynamic query optimization)(e.g., figure 4 and paragraph [0008])
processing a first set of search requests by a first search rule to obtain a first set of first results, (first set of search requests are processed by a first search rule to obtain a first set of first results.)(e.g., figures 1 and 4 and paragraphs [0021], [0027]. [0061] and [0076]) 
processing a second set of search requests by a second search rule to obtain a second set of second results, (second set of search requests are processed by a second search rule to obtain a second set of second results.)(e.g., figures 1 and 4 and paragraphs [0021], [0027], [0061] and [0076])
determining a first metric based, at least on the first set of first results; (first metric is determined based at least on the first set of first results)(e.g., figures 3A-3C and 4 and paragraphs [0028], [0030], [0057] and [0075]-[0077])
determining a second metric based at least on the second set of second results; (second metric is determined based at least on the second set of second results)(e.g., figures 3A-3C and 4 and paragraphs [0028], [0030], [0057] and [0075]-[0077])
selecting, based on the first metric and the second metric, a search rule from the first search rule and the second search rule; and (a search rule from the first search rule and the second search is selected – query plan is selected having rule based on metrics)(e.g., abstract, figure 4 and paragraphs [0028], [0050] and [0077])
configuring a search engine to apply the search rule, the search engine being configured to receive a user request and select, from the database, modifiable videos based on the user request. (search engine is configured to apply the search rule – results are selected based on the user request – query system is configured to be optimized)(e.g., abstract, figure 4 and paragraphs [0018], [0057] and [0073])
However, McConnell does not appear to specifically disclose a first result of the first set of the first results including a first list of modifiable videos selected from a database; a second result of the second set of the second results including a second list of modifiable videos selected from the database; 
On the other hand, Choi, which relates to generating content to be shared between users (title), does disclose a first result of the first set of the first results including a first list of modifiable videos selected from a database; a second result of the second set of the second results including a second list of modifiable videos selected from the database; (modifiable videos are created and searched, which create results based on different searches that are performed)(e.g., figures 7A-8B and paragraphs [0197], [0198], [0202] and [0203]).
McConnell discloses dynamic query optimization. E.g., title. In McConnell, search results are generated and metrics are analyzed of the search results. The search is optimized based on selecting the rules that have the most favorable metrics for subsequent queries. E.g., abstract. However, McConnell does not appear to specifically disclose that the content being searched are modifiable videos. On the other hand, Choi, does disclose that it is known to search modifiable video content. This provides an enhanced experience when sharing content on a social network. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the modifiable video content of Choi to McConnell to provide the capabilities into the content being searched and to provide a more effective manner to find relevant GIFs that suit the user’s interests and needs.

Regarding claim 9, McConnell in view of Choi discloses the method of claim 1. Choi further discloses wherein the modifiable videos are associated with text attributes and rankings, the rankings being based on relevance factors, the relevance factors being based on a measure of matching text attributes of the modifiable video to keywords in the search request. (GIFs are associated with text attributes and rankings. Rankings are based on relevance factors that measure matching text attributes of the GIF to keywords in the search)(e.g., paragraphs [0196]-[0199]).

Regarding claim 10, McConnell in view of Choi discloses the method of claim 9. McConnell further discloses wherein at least one of the first search rule and the second search rule are based on a machine learning model. (e.g., paragraph [0050]).

Regarding claim 11, McConnell discloses a system for searching and ranking modifiable videos, the system comprising: at least one processor and a memory storing processor-executable codes, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable codes: (e.g., figure 5 and paragraphs [0078]-[0081])
processing a first set of search requests by a first search rule to obtain a first set of first results, (first set of search requests are processed by a first search rule to obtain a first set of first results.)(e.g., figures 1 and 4 and paragraphs [0021], [0027]. [0061] and [0076]) 
processing a second set of search requests by a second search rule to obtain a second set of second results, (second set of search requests are processed by a second search rule to obtain a second set of second results.)(e.g., figures 1 and 4 and paragraphs [0021], [0027], [0061] and [0076])
determining a first metric based, at least on the first set of first results; (first metric is determined based at least on the first set of first results)(e.g., figures 3A-3C and 4 and paragraphs [0028], [0030], [0057] and [0075]-[0077])
determining a second metric based at least on the second set of second results; (second metric is determined based at least on the second set of second results)(e.g., figures 3A-3C and 4 and paragraphs [0028], [0030], [0057] and [0075]-[0077])
selecting, based on the first metric and the second metric, a search rule from the first search rule and the second search rule; and (a search rule from the first search rule and the second search is selected – query plan is selected having rule based on metrics)(e.g., abstract, figure 4 and paragraphs [0028], [0050] and [0077])
configuring a search engine to apply the search rule, the search engine being configured to receive a user request and select, from the database, modifiable videos based on the user request. (search engine is configured to apply the search rule – results are selected based on the user request – query system is configured to be optimized)(e.g., abstract, figure 4 and paragraphs [0018], [0057] and [0073])
However, McConnell does not appear to specifically disclose a first result of the first set of the first results including a first list of modifiable videos selected from a database; a second result of the second set of the second results including a second list of modifiable videos selected from the database; 
On the other hand, Choi, which relates to generating content to be shared between users (title), does disclose a first result of the first set of the first results including a first list of modifiable videos selected from a database; a second result of the second set of the second results including a second list of modifiable videos selected from the database; (modifiable videos are created and searched, which create results based on different searches that are performed)(e.g., figures 7A-8B and paragraphs [0197], [0198], [0202] and [0203]).
It would have been obvious to combine Choi with McConnell for the same reasons as set forth in claim 1.
Claim 19 has substantially similar limitations as stated in claim 9; therefore, it is rejected under the same subject matter. 

Regarding claim 20, McConnell discloses a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a method for searching and ranking modifiable videos, the method comprising: (e.g., paragraphs [0010] and [0081])
processing a first set of search requests by a first search rule to obtain a first set of first results, (first set of search requests are processed by a first search rule to obtain a first set of first results.)(e.g., figures 1 and 4 and paragraphs [0021], [0027]. [0061] and [0076]) 
processing a second set of search requests by a second search rule to obtain a second set of second results, (second set of search requests are processed by a second search rule to obtain a second set of second results.)(e.g., figures 1 and 4 and paragraphs [0021], [0027], [0061] and [0076])
determining a first metric based, at least on the first set of first results; (first metric is determined based at least on the first set of first results)(e.g., figures 3A-3C and 4 and paragraphs [0028], [0030], [0057] and [0075]-[0077])
determining a second metric based at least on the second set of second results; (second metric is determined based at least on the second set of second results)(e.g., figures 3A-3C and 4 and paragraphs [0028], [0030], [0057] and [0075]-[0077])
selecting, based on the first metric and the second metric, a search rule from the first search rule and the second search rule; and (a search rule from the first search rule and the second search is selected – query plan is selected having rule based on metrics)(e.g., abstract, figure 4 and paragraphs [0028], [0050] and [0077])
configuring a search engine to apply the search rule, the search engine being configured to receive a user request and select, from the database, modifiable videos based on the user request. (search engine is configured to apply the search rule – results are selected based on the user request – query system is configured to be optimized)(e.g., abstract, figure 4 and paragraphs [0018], [0057] and [0073])
However, McConnell does not appear to specifically disclose a first result of the first set of the first results including a first list of modifiable videos selected from a database; a second result of the second set of the second results including a second list of modifiable videos selected from the database; 
On the other hand, Choi, which relates to generating content to be shared between users (title), does disclose a first result of the first set of the first results including a first list of modifiable videos selected from a database; a second result of the second set of the second results including a second list of modifiable videos selected from the database; (modifiable videos are created and searched, which create results based on different searches that are performed)(e.g., figures 7A-8B and paragraphs [0197], [0198], [0202] and [0203]).
It would have been obvious to combine Choi with McConnell for the same reasons as set forth in claim 1. 

Claim(s) 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Choi and in further view of Bhagwan et al. (U.S. Publication No. 2017/0193037 A1, hereinafter referred to as “Bhagwan”).
Regarding claim 2, McConnell in view of Choi discloses the method of claim 1. However, neither reference appears to specifically disclose wherein: the first set of search requests includes search requests received from a first set of users during a predetermined period; and the second set of requests includes search requests received from a second set of users during the predetermined period. 
On the other hand, Bhagwan, which relates to augmenting search terms for increased efficiency and effectiveness in identifying content (title), does disclose wherein: the first set of search requests includes search requests received from a first set of users during a predetermined period; and the second set of requests includes search requests received from a second set of users during the predetermined period. (user searches are considered and mapped in accordance with a predetermined period of time to ensure results generated are of particular relevance.)(e.g., paragraphs [0081] and [0093]-[0095]).
It would have been obvious to combine Choi with McConnell for the reasons set forth in claim 1, above. However, neither reference appears to specifically disclose the requests being considered over a predetermined period. On the other hand, Bhagwan, which also relates to search content (e.g., abstract) discloses that predetermined period of time is considered in order to enhance the manner in which searches are ranked. E.g., paragraph [0081]. This provides an enhanced user experience by creating more relevant results based on the time in which content is requested. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the consideration of the requests being within a predetermined period of time as disclosed in Bhagwan to the McConnell-Choi combination to further enhance the relevance of results being generated.

Regarding claim 3, McConnell in view of Choi and in further view of Bhagwan discloses the method of claim 2. Bhagwan further discloses wherein: the first metric is based on a ratio of a number of modifiable videos shared by at least one user of the first set of users to a number of the requests in the first set of requests; and (metrics are based on ratio of a number of content shared by a user to a number of requests – social metrics associated with the information (popularity – a number of views, shares, favorites, reviews or purchases)(e.g., paragraphs [0081]-[0082]) 
the second metric is based on a ratio of a number of modifiable videos shared by at least one user of the second set of users to a number of the requests in the second set of requests. (metrics are based on ratio of a number of content shared by a user to a number of requests – social metrics associated with the information (popularity – a number of views, shares, favorites, reviews or purchases)(e.g., paragraphs [0081]-[0082]) 
Claims 12 and 13 have substantially similar limitations as stated in claims 2 and 3, respectively; therefore, they are rejected under the same subject matter. 

Claim(s) 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Choi and in further view of Wolf et al. (U.S. Publication No. 2011/0055239 A1, hereinafter referred to as “Wolf”).
Regarding claim 4, McConnell in view of Choi discloses the method of claim 1. However, neither reference appears to specifically disclose wherein the first set of requests and the second set of requests are the same and include a set of experimental search requests.
On the other hand, Wolf, which relates to runtime query modification in data stream management (title), does disclose wherein the first set of requests and the second set of requests are the same and include a set of experimental search requests. (first and second requests are the same and include original results or simulated results for determining whether modified query was useful, beneficial or otherwise preferable.)(e.g., paragraphs [0043]-[0046]).
It would have been obvious to combine Choi with McConnell for the reasons set forth in claim 1, above. However, neither reference appears to specifically disclose experimental search requests. However, Wolf does disclose that it is known for comparisons of search requests either through original vs modified results, or simulated results to confirm whether modified query is useful, beneficial or improved. This provides an effective manner to select the “best” plan in order to execute the query. Therefore, it would have been obvious to incorporate the simulated or experimental search requests as disclosed in Wolf to the McConnell-Choi combination to provide an effective manner for query optimization and to provide better search results.

Regarding claim 5, McConnell in view of Choi and in further view of Wolf discloses the method of claim 4. Wolf further discloses further comprising, prior to the determining the first metric, processing a set of experimental requests by a reference search rule to obtain a set of reference results, and wherein: (reference search rule – original search query is performed and original results are stored)(e.g., paragraphs [0043]-[0046] and [0049])
McConnell and Wolf disclose the first metric is based on at least one first difference between the first set of first results and the set of reference results; and (metrics are measured from previous queries and compared for differences.)(McConnell: e.g., paragraphs [0006], [0053] and [0057])(original results are compared and based on comparison)(Wolf: e.g., paragraphs [0043]-[0046] and [0049])
McConnell and Wolf disclose the second metric is based on at least one second difference between the set of second results and the set of reference results. (metrics are measured from previous queries and compared for differences.)(McConnell: e.g., paragraphs [0006], [0053] and [0057])(original results are compared and based on comparison)(Wolf: e.g., paragraphs [0043]-[0046] and [0049])
Claims 14 and 15 have substantially similar limitations as stated in claims 4 and 5, respectively; therefore, they are rejected under the same subject matter. 

Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165